Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 6, and 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Skowron et al. (US 2020/0318937), hereinafter (“Skowron”).  Skowron (Fig 1B) discloses a metal injection molded (p. 0003 and 0008) ammunition cartridge for a rifle comprising: a metal injection molded rifle case molded from a metal composition comprising: a nose end connection extending toward a base end to form a portion of a propellant chamber, wherein the nose end comprises a projectile aperture adapted to hold a projectile wherein the ammunition cartridge is a 5.56 mm, 6.8mm, 7.62 mm, 277, 308, 338, 3030, 3006, 50 caliber, 12.7 mm, 14.5 mm, or 14.7 mm ammunition cartridge; a primer recess in the base end adapted to accept a primer; and a flash hole positioned in the primer recess to pass through the base end into the propellant chamber, wherein the metal injection molded case is a single unitary case and the metal composition consists of stainless steel, ceramic alloys, copper/cobalt/nickel/ alloys, tungsten, .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5, 6, and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD S TILLMAN, JR whose telephone number is (571)270-7010. The examiner can normally be reached M-F 830-530.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REGINALD S TILLMAN, JR/Primary Examiner, Art Unit 3641